ON PETITION POR REHEARING.
AILSHIE, C. J.
A petition for rehearing has been filed in this case, and while it does not present any new question we have thought it best to refer to some of the points dwelt upon therein. Counsel for petitioner argues that the decision of this court renders ineffective the provisions of section 1 of the act of March 11, 1903 (Sess. Laws 1903, p. 372). By the provisions of that section the appellant is only required to serve such adverse parties as “appeared upon the motion or proceeding which the appellant desires to have reviewed or upon their attorneys.” We have not intended to go beyond the provisions of that statute and have not done so. In the ease at bar the minors appeared through their guardian ad litem at the time the order of sale was made, and we hold that each step taken from the time the order of sale was made until its confirmation constituted only a part of the one “proceeding.” It is true that under section 4831, Revised Statutes, an interested party dissatisfied with the order or decision of the court may appeal either from an order directing a sale or from an order directing a conveyance of the property. An appeal, however, from the order directing a conveyance would not authorize a review of the action of the court in directing a sale, since the statute has specifically authorized an appeal from each order and has fixed a time within which each appeal must be taken. That all the various steps necessary and required to be taken in order to make a sale and give title to real estate by direction of the probate court are each a part of one “proceeding” within the meaning of section 1 of the act of March 11th (Sess. Laws 1903, p. 372), we have no doubt whatever. All of the various steps in such proceeding look to only one end; namely, the pass*708ing and transfer of title and receipt of the consideration therefor. A party interested might object, in the first place, to an order being made directing sale, but he might on the other hand be desirous of having such order made but object to a confirmation of a sale on the ground that an inadequate price had been offered. On the other hand, a bidder for the property, as in the case at bar, who had no interest in the matter at the time the order of sale was made, and who could not have appealed from such order, might desire to appeal from the order either confirming or refusing to confirm the sale, as is true in this case. Now, we have not held that heirs must be served with notice of appeal who had in fact never appeared in the proceeding wherein the sale had been ordered and the conveyance directed, but we do hold that where an heir appeared at any time in that proceeding he is entitled to service of notice of appeal. In such case he becomes an adverse party within the meaning of the statute. The petition for rehearing is denied.
Sullivan, J., concurs.
Stewart, J., took no part in the decision.